Citation Nr: 0948394	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1971 to March 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD with bipolar disorder, rated 50 
percent, effective January 20, 2005 (the date of the claim to 
reopen).  In August 2007, a videoconference hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  In February 2008, this 
matter was remanded for further development.

The matter of entitlement to a rating in excess of 70 percent 
for PTSD with bipolar disorder on an extraschedular basis, 
from August 3, 2009 is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to August 3, 2009 the Veteran's PTSD with bipolar 
disorder was manifested by symptoms no greater than 
productive of occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as suicidal ideation, obsessional rituals, speech 
disturbances, or other symptoms of like gravity was not 
shown.

2.  From August 3, 2009 the Veteran's PTSD with bipolar 
disorder is reasonably shown to have been manifested by 
symptoms productive of occupational and social impairment 
with deficiencies in most areas; total occupational and 
social impairment due to PTSD symptoms is not shown. 



CONCLUSION OF LAW

The Veteran's PTSD with bipolar disorder warrants "staged" 
ratings of 50 percent prior to August 3, 2009 and 70 percent 
from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Codes (Codes) 
9411, 9432 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)
    
The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  As is noted above, this 
appeal is from the initial rating assigned with a grant of 
service connection.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A November 
2006 statement of the case (SOC), and subsequent supplemental 
SOCs (SSOC) provided notice on the "downstream" issue of an 
increased initial rating, and readjudicated the matter after 
the Veteran had opportunity to respond and after further 
development was completed.  He has not alleged that he is 
prejudiced by a notice defect.  See Goodwin v. Peake, 22. 
Vet. App. 128 (2008).

Regarding VA's duty to assist, all available pertinent 
evidence identified by the Veteran has been secured.  He was 
afforded VA examinations in September 2005 and, pursuant to 
the February 2008 remand, in August 2009.  The Board is 
satisfied that the August examination was conducted in 
substantial compliance with the remand instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA's duty to 
assist the Veteran in the development of facts pertinent to 
his claim is met.

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  38 U.S.C.A. § 1155.  

PTSD and bipolar disorder are both rated under the general 
formula for rating mental disorders, which provides a 100 
percent rating where there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Codes 9411, 9432.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is to be 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed. 1994).  A score of 51 to 60 reflects that there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's treatment/evaluation reports note he has an 
Axis I diagnosis of cognitive disorder that has not been 
recognized as service-connected; however, they do not 
specifically indicate what symptoms are attributable only to 
such disability.  Hence, for the limited purpose of this 
decision, the Board will attribute all psychiatric signs and 
symptoms to the service-connected PTSD with bipolar disorder.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).

VA treatment records from January 2005 to July 2005 show the 
Veteran was receiving ongoing treatment for PTSD with bipolar 
disorder.

On September 2005 VA examination, the Veteran was noted to be 
appropriately dressed and groomed.  He reported that he was 
able to take care of his day to day responsibilities.  He was 
fully oriented and his eye contact was good.  His speech was 
within normal limits.  He was fully cooperative with the 
interview and attempted to answer questions completely.  He 
denied suicidal thoughts at present, but indicated that he 
had such in the past.  He admitted he had had homicidal 
thoughts, particularly in connection with his divorce, but 
denied any intent to harm or kill his wife or others, saying 
that he was "beyond that now."  He stated that his short 
term memory was not good, which he attributed to problems 
concentrating.  He reported that he felt very depressed, and 
sat around the house doing nothing, not even looking for 
employment.  He reported intrusive thoughts and nightmares of 
traumatic events.  PTSD and bipolar I disorder were 
diagnosed.  The GAF score assigned was 50.

In a June 2006 letter, the Veteran's former employer, L. G., 
stated that he was employed by them as a heavy truck driver 
from September 2005 to May 2006.  He was released by mutual 
agreement because of:  difficulty concentrating on the job; 
irritability or outbursts of anger; deficiencies in job 
performance (failing to concentrate on the job at hand); 
damage to equipment on several occasions (due to failure to 
concentrate); being accident prone and a danger to others 
(due to deficiencies in judgment, thinking, and 
concentration); difficulty in adapting to stressful 
circumstances in the work setting; short term memory loss 
relating to job instructions and job r performance; and, 
difficulty in relations with customers (at times having to do 
with safety and rules).

At the August 2007 videoconference hearing, the Veteran 
testified that the current 50 percent rating did not reflect 
the impact of his service-connected PTSD with bipolar 
disorder.  He indicated his symptoms included increasing rage 
and anger management problems; violent outbursts; unprovoked 
irritability; impaired impulses; increased depression; 
relationship problems with family members (his wife divorced 
him after 34 years of marriage and he is estranged from his 
children); and increased memory loss.  Furthermore, he 
testified that he was fired from his jobs due to PTSD.

Further VA treatment records from March 2005 to June 2009 
show that the Veteran was receiving medication management for 
his psychiatric disability.  A January 2008 record notes his 
reports of a little trouble sleeping.  He described his mood 
as pretty fair.  He was alert and displayed an appropriate 
affect.  His attitude was cooperative.  He was oriented in 
all spheres.  His memory was noted to be intact.  His 
judgment was good.  He denied suicidal and homicidal 
ideation.  He denied hallucinations and delusions.  The plan 
was to continue present medications.

On August 3, 2009 VA examination, it was noted that the 
Veteran was employed by a road construction company in 
Sheridan.  He had only been seen three times since 2005 for 
treatment of bipolar disorder.  He reported that he was 
active in his church, and participated in a men's group at 
church when he was not working.  He called his mother often.  
Mental status examination revealed that the Veteran did not 
make a lot of eye contact; was clean and casually dressed; 
and displayed full, stable, and appropriate affect.  His mood 
was average; his thought process was logical; and he denied 
hallucinations/delusions, suicidal thinking, 
anger/rage/homicidal thinking.  He mentioned an ongoing power 
struggle with his Pastor.  It was noted that he grossly 
overestimated his cognitive abilities and underestimated his 
cognitive impairment.  For the most part, he was alert and 
oriented to time, place, person, and situation.  Chronic mood 
disorder (bipolar II disorder) and cognitive disorder NOS 
were diagnosed.  The GAF score assigned was 50.  The examiner 
concluded:

"This [Veteran] displays total occupational impairment 
due to cognitive problems, ongoing mood disorder 
problems, and it is complicated by the lack of family 
resources at this time in his life more likely than not 
due to bipolar I disorder and PTSD during the years he 
was married and raising a family.  Based on this 
examination I cannot say it is due to PTSD currently, 
but PTSD contributed to his loss of his marriage and 
family engagement and this factor is more likely than 
not directly related to the symptoms of PTSD during his 
married years.  In addition, he has had 10 jobs in the 
past four years (fired, quits, makes safety mistakes in 
high-risk jobs); he has only two social support systems, 
church and his mother.  He is in an ongoing power 
struggle with his Pastor (which reflects problems with 
authority figures, a frequent characteristic in Veterans 
with untreated PTSD).  His brother has asked him to stop 
contacting his mother due to his complaints to her and 
the resulting burden on her.  He is socially and 
emotionally isolated but cannot change this due [to] an 
inability to let go of his ex-wife and family (which he 
likely lost due to anger problems which may very well be 
PTSD related during their years together, as well as 
mood related), he is in poor health and awkward enough 
that he has not been able to successfully engage in 
another relationship with another person (which is more 
likely than not related to his mood disorder and poor 
engagement with life, more likely than not related to 
emotional numbing and estrangement in social 
relationships due to PTSD and lack of life skills to 
cope with it).  

PTSD/mood disorder symptoms result in more than just 
deficiencies in work, family relations, judgment, 
thinking, and mood.  They result in total impairment.  
There is more than just impairment in reliability and 
productivity due to PTSD/mood disorder signs and 
symptoms.  There is more than an occasional decrease in 
work efficiency and more than intermittent periods of 
inability to perform occupational tasks due to signs and 
symptoms, without general satisfactory functioning.  
There [are] more PTSD/mood disorder signs and symptoms 
that are transient or mild and decrease work efficiency 
and ability to perform occupational tasks during more 
than periods of significant stress."

Rating prior to August 3, 2009

The evidence does not show that at any time during this 
period the Veteran's PTSD and bipolar disorder symptoms were 
of such nature and severity as to warrant the next higher, 70 
percent, rating.  Specifically, there was no evidence of 
intermittently illogical, obscure, or irrelevant speech (the 
Veteran's speech was consistently described as of normal rate 
and volume, fluid, spontaneous, and not pressured, with 
coherent and logical thought process); spatial disorientation 
(he was described as alert and fully oriented on 
evaluation/examination); or neglect of personal appearance 
and hygiene (he always appeared for examination well groomed, 
with appropriate appearance and hygiene).  There is no 
evidence of hypervigilence.

Examinations have noted the Veteran's denials of suicidal and 
homicidal ideation.

The Board notes the GAF score of 50 (assigned on VA 
examination).  While it suggests that the Veteran may have 
had greater psychiatric impairment than reflected by a 50 
percent rating, the Board finds that the GAF score may not be 
accorded significant probative value in this case.  It was 
listed without explanation, and therefore is conclusory.  
Notably, when it was assigned, there was no report of 
symptoms of the nature and severity associated with such 
score (i.e., suicidal ideation, obsessional rituals, etc.); 
it is unsupported by, and inconsistent with, clinical 
findings, and therefore cannot be dispositive.  

The overall disability picture (and impairment of function) 
shown throughout this period most nearly approximates the 
criteria for a 50 percent rating.  The Veteran's PTSD and 
bipolar disorder symptoms are not shown to have caused him to 
have deficiencies in most areas.  Notably, clinical records 
show that from 2005 to August 2009, the Veteran's psychiatric 
disability required only three occasions of visit for 
treatment (suggesting that symptoms such as those listed in 
the criteria for a 70 percent rating simply were not shown).  
Consequently, a rating in excess of 50 percent was not 
warranted. 

Rating from August 3, 2009

On August 3, 2009 VA examination, the examining psychiatrist 
opined that the Veteran's PTSD symptoms result in 
deficiencies in work, family relations, judgment, thinking, 
and mood; in other words, that there were deficiencies in 
most areas.  This opinion is supported by evidence of the 
Veteran's growing isolation and estrangement from family.  
Also significant are such reports as the noted "power 
struggle with his Pastor", that the Veteran becomes 
extremely easily frustrated, and that he has frequent and 
severe verbal anger outbursts.  The opinion expressed by the 
psychiatrist reasonably establishes that due to his 
psychiatric disability the Veteran indeed has deficiencies in 
most areas, warranting a 70 percent rating from the date of 
the examination (but not earlier, as deficiencies in most 
areas were not objectively noted earlier).   

A still higher (100%) schedular rating is not warranted for 
the psychiatric disability because although the examiner 
offered a conclusory opinion that the Veteran displays total 
occupational impairment due to his PTSD symptoms, that 
conclusion is inconsistent with, and unsupported by the 
clinical findings and recorded information,  Specifically, it 
was noted that the Veteran was working [belying total 
impairment for work].  Notably, there was no report of 
symptoms of the nature and severity associated with a 100 
percent rating, no gross impairment of thought processes or 
communication; no delusions, hallucinations, neglect of 
hygiene, disorientation, or any other symptoms of such 
gravity.  A conclusory statement without support in clinical 
data or adequate explanation is an insufficient basis for a 
determination in this matter.  Consequently, a 100 percent 
schedular rating is not warranted. 

Finally, as the Veteran is currently (as of the most recent 
examination) employed,  the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).


ORDER

A "staged" increased schedular rating of 70 percent is 
granted for the Veteran's PTSD with bipolar disorder, 
effective from August 3, 2009 and subject to the regulations 
governing payment of monetary awards; a rating in excess of 
50 percent prior to August 3, 2009 is denied.


REMAND

On August 2009 VA examination, the examiner noted that the 
Veteran's psychiatric symptoms resulted in more than just 
deficiencies in work, family relations, judgment, thinking, 
and mood; that such resulted in total impairment.  She also 
noted that he was completely socially and emotionally 
isolated and was unable to change.  Symptoms of psychiatric 
disability of the nature and severity in the schedular 
criteria for a 100 percent rating have not been reported and, 
notably, when the observations were made the Veteran was 
employed.  However, such strong observations and opinion 
statements suggest that there may be impairment beyond that 
recognized by schedular criteria, warranting referral for 
extraschedular consideration.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  Hence, the matter of whether referral 
for extraschedular consideration is warranted must be 
addressed (and requires further development).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the records 
complete copies of any and all records of 
VA treatment the Veteran has received for 
psychiatric disability since June 2009.

2.  The RO should ask the Veteran to 
provide a statement outlining all 
functional restrictions that are alleged 
to result from his PTSD with bipolar 
disorder and the resulting impairment of 
function as to employment and everyday 
activities.  

2. The RO should arrange for a Social and 
Industrial Survey to corroborate the 
allegations of impairment in occupational 
and social functioning due to psychiatric 
disability.  

3.  The RO should review the record, and 
determine (make a factual finding) whether 
there are any psychiatric symptoms and/or 
associated impairment of function that are 
not reflected/encompassed by the 70 
percent rating that is to be assigned 
effective August 3, 2009.  If there is a 
finding of any psychiatric symptoms and/or 
associated impairment shown by the factual 
evidence and not encompassed in the 
schedular criteria, the case should be 
referred for consideration of an 
extraschedular rating.  
4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction 
(i.e., referral for extraschedular 
consideration is denied or the claim is 
referred and an extraschedular rating is 
denied), the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The matter should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscheousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


